Citation Nr: 1133290	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include subacute bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to December 1953. 

This claimed issue initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the RO which, in pertinent part, denied the Veteran's request to reopen a previously denied claim for subacute bronchitis.  In a June 2009 decision, the Board granted the Veteran's request to reopen his previously denied claim for service connection for a pulmonary disability, including subacute bronchitis and remanded the issue for further development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The currently demonstrated pulmonary disability is not shown to be due to an event or incident of the Veteran's period of service, nor was bronchiectasis noted within a year following service.


CONCLUSION OF LAW

A pulmonary disability is not due to disease or injury that was incurred in or aggravated by active service; nor may bronchiectasis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in March 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the March 2010 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including bronchiectasis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.


Factual Background and Analysis

The Veteran asserts that his pulmonary disability had its onset as a result of events during his period of service.  The Veteran's service treatment records reflect that the Veteran was seen for a cold, asthma and pharyngitis in May 1951.  

Subsequent to service, in a December 1954 VA examination, the Veteran was diagnosed with subacute bronchitis.  However, chest X-ray studies were clear.  Additional VA and private treatment records document treatment for pneumonia, bronchitis and asthma since 2001.

In a September 2009 VA examination report, the Veteran reported a history of chronic sputum production, chronic wheezing and recurrent bouts of bronchitis and pneumonia since his period of service in Korea where he lived under "cold conditions."  The examiner noted a history of childhood asthma.  On examination the Veteran was diagnosed with "chronic bronchitis/asthma syndrome - alleged worsening and persistence related to army service in Korea."

A December 2009 chest x-ray report showed clear lungs.  The conclusion was no acute/active process.

In a December 2010 VA examination report, the Veteran reported that during his period of service he was stationed in Tsuiki, Japan.  During that time he lived in a tent in cold conditions with an oil stove.  The Veteran believed that this experience worsened his pulmonary function.  The examiner documented review of the claims file.  The Veteran was diagnosed with a history of childhood asthma with subsequent lifelong symptomatology.  The Veteran was mildly obese with a history of severe obstructive sleep apnea.  The examiner noted that pulmonary function tests revealed a mixture of moderate obstructive and restrictive findings.  The examiner also noted decreased breath sounds consistent with restrictive disorder and wheezing consistent with obstruction.

The examiner concluded that the etiology of the disability was a mixture of asthma, viral infections and history of smoking cigarettes.  The examiner explained that Veteran apparently experienced an exacerbation during his service in Tsuiki, Japan, probably viral related that resolved.  Thus the examiner opined that it was unlikely this (exacerbation event in service in Tsuiki, Japan) caused the subsequent course unless it induced bronchiectasis.  A CT scan was scheduled to evaluate for bronchiectasis.

A February 2011 VA CT scan showed that the tracheobronchial tree was normal.  There was a noted linear opacity in the right upper lobe anteriorly which may represent atelectasis or scar.  There was slightly increased pleural fat on the left.  No intraparenchymal nodules or masses were seen.  Also seen was a level density in the left upper lobe posteriorly adjacent to the fissure likely representative of dependent atelectasis.  No other lesions were seen.  There was also minimal degenerative changes of the spine and elevation of the left hemidiaphragm.  The conclusions: linear opacity in the right, middle lobe and posterior left upper lobe likely to represent areas of atelectasis or scar; elevation of the left hemidiaphragm; no discrete masses; and, other findings as described.

Given its review of the record, the Board finds that service connection for a pulmonary disability is not warranted in this case.  In this regard, the Board notes that in the December 2010 VA medical examination, the physician concluded that the etiology of the pulmonary disability was a mixture of asthma, viral infections and history of smoking cigarettes.  To that end, the physician opined that it was unlikely that the Veteran's experiences in service caused the subsequent pulmonary disability unless it induced bronchiectasis.   The February 2011 CT scan confirmed that there was no bronchiectasis.  

The Board is aware that the September 2009 VA examination report diagnosed "chronic bronchitis/asthma syndrome - alleged worsening and persistence related to army service in Korea."  However no rationale is offered for this conclusion.  Thus the Board finds this examination report to be less probative than the December 2010 VA examination report that offers rationale for the conclusions and opinions rendered.  See Owens supra.  Further bronchiectasis has not been diagnosed let alone been shown to manifest to a compensable degree in the year immediately after the Veteran's discharge from service.  

The law is clear, service connection for a disability on the basis of the merits of such claim is focused upon the existence of a current disability, which is present in this case; the existence of the disease or injury in service, which has been documented; and a relationship or nexus between the current disability and any injury or disease during service, which is not shown in this case.   Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as there is no medical evidence to support the Veteran's contentions of a pulmonary disability, to include subacute bronchitis etiologically related to his period of service, there is no basis upon which to award service connection. Further, although the Veteran has given a history of pulmonary symptomatology since his inservice experiences, in the absence of documented evidence of treatment for such symptoms or other indicia to corroborate his recollections, his credibility as to this matter are suspect. Consequently, his contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this issue on appeal is denied.






ORDER

Service connection for a pulmonary disability, to include subacute bronchitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


